Citation Nr: 0719479	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri. 

The PTSD claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Multiple sclerosis was initially demonstrated decades after 
service, and has not been shown by probative medical evidence 
to be etiologically related to service or any incident 
therein, to include in-service herbicide exposure.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letter issued in 
November 2002, prior to initial adjudication of his claim.  
The letter informed the veteran of the evidence required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  He has not been 
informed of potential rating and effective date criteria.  As 
the weight of evidence is against his claim, this lack of 
notice is harmless error.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied the appellant has been adequately informed of the 
need to submit relevant evidence in his possession.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements, his service medical records as well 
VA medical records.  Correspondence from his private medical 
provider has been associated with the claims file.  A VA 
examination and opinion has not been obtained.  The Secretary 
of VA has indicated that a presumption of service connection 
is not warranted for any condition for which he has not 
specifically so determined based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era.  See 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  As the private 
medical evidence fails to cite to any specific medical 
treatises or studies regarding multiple sclerosis and 
herbicides, the record lacks any degree of specificity 
warranting additional medical comment.  Therefore the record 
is not indicative of an association between the veteran's 
period of active duty and his currently diagnosed disease and 
a VA examination is not warranted in the instant case.  See 
38 C.F.R. § 3.159(c)(4) (2006); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his multiple 
sclerosis claim.

Service Connection: Multiple Sclerosis

The veteran was diagnosed with multiple sclerosis in 1997.  
See January and February 1997 magnetic resonance imaging 
reports and November 2003 VA medical record.  He asserts that 
multiple sclerosis was the result of in-service herbicide 
exposure and, therefore, he claims entitlement to service 
connection for the disease.

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2006).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002).  The veteran's military personnel 
records reflect that he served in the Republic of Vietnam 
during the Vietnam Era and, as there is no affirmative 
evidence to the contrary, the veteran is presumed to have 
been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2006). 

While exposure to Agent Orange is conceded given the 
veteran's service in the Republic of Vietnam during the 
Vietnam Era, multiple sclerosis is not one of the enumerated 
diseases associated with Agent Orange exposure.  As such, 
service connection is not warranted on a presumptive basis 
under 38 C.F.R. § 3.309(e).
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

As indicated, the veteran was diagnosed with multiple 
sclerosis in 1997, decades after his discharge from active 
duty in 1971.  Service connection for multiple sclerosis may 
be conceded on a presumptive basis when manifest within seven 
years of discharge from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. § 3.307(a)(3), 3.309 (a) (2006).  The 
veteran does not argue and the evidence does not indicate his 
multiple sclerosis manifest in service or within seven years 
of his discharge.  Therefore, service connection is not 
warranted on a presumptive basis.  

Regardless, service connection may still be established for 
the veteran's diagnosed multiple sclerosis even though the 
disability did not manifest until many years after service.  
Such a determination of service connection requires a finding 
of the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Here, the veteran's private medical provider indicated in May 
2002 correspondence that the veteran had long-standing 
multiple sclerosis; the private medical provider felt the 
veteran's exposure to Agent Orange in Vietnam likely caused 
the disease.  He indicated in February 2004 correspondence 
that it was more than likely that exposure to Agent Orange 
was the cause of the veteran's multiple sclerosis and 
indicated Agent Orange was indefinitely damaging to the 
nervous system. 
 
There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  That is not to say that the Board will ignore the 
opinion of the veteran's treating physician.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The competent medical 
evidence of record clearly indicates the veteran has a 
disease which affects his nervous system.  However, the 
private medical provider does not provide a rationale for his 
medical opinion linking the veteran's diagnosed disease to 
in-service herbicidal exposure.  Instead he merely indicates 
that Agent Orange indefinitely damages the nervous system 
without providing any citation to treatises or medical 
studies which support his medical conclusion.  

In contrast, the Secretary of the VA, under the authority of 
the Agent Orange Act of 1991, Pub.L. 102-4, 105 Stat.11, has 
specifically determined, based on reports of the NAS and 
other medical and scientific studies, that a presumption of 
service connection does not apply to immune disorders under 
the Agent Orange provisions.  Based on medical and scientific 
information, the VA Secretary has concluded that credible 
evidence against an association between immune disorders and 
herbicide exposure outweighs the credible evidence for such 
association, and a positive association does not exist.  See 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  The Board 
assigns considerable weight to these conclusions, especially 
when compared to a medical opinion given by a medical 
provider without any factual or scientific support.  As such, 
the weight of the competent medical evidence is against an 
association between the veteran's diagnosed disease, multiple 
sclerosis, and his military service.

In brief, the Board concludes that the record does not 
support a finding that the veteran's multiple sclerosis is 
attributable to his active duty service for presumptive 
purposes.  Nor has the competent and probative medical 
evidence of record attributed multiple sclerosis to the 
veteran's military service, to include herbicidal exposure.  
As a consequence, the Board must find that the preponderance 
of the evidence is against the claim for service connection 
for multiple sclerosis and the veteran's claim must be 
denied.  As the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

ORDER

Service connection for multiple sclerosis is denied.


REMAND

Prior to appellate review of the veteran's PTSD claim, some 
additional development is required and a remand is therefore 
in order.  Efforts should be made to corroborate the 
veteran's alleged stressors.  38 C.F.R. § 3.159(c)(2)(i) 
(2006).  If any of the veteran's alleged stressors are 
verified, the veteran should be scheduled for a VA 
examination to determine whether he is currently diagnosed 
with PTSD that is linked to a confirmed stressor.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran has alleged three stressors.  The first was that 
he was at hotel and heard shots; he learned that a Korean 
soldier had been killed on the street but never knew whether 
the shooter escaped or was arrested.  The veteran has not 
provided enough details of this incident for verification.  
The veteran also indicated that a civilian teenager was 
killed by a truck (he was not present at the time of death) 
and he was assigned as a driver for military personnel 
ordered to attend the funeral; he was tense due to the 
possibility of an ambush at the funeral and he found the 
professional mourners unnerving.  He also alleges that in 
December 1969 the air base to which he was assigned came 
under enemy attack.  A VA social worker and a private 
psychologist have diagnosed the veteran with PTSD as the 
result of the latter incidents.  See November 2002 private 
psychological evaluation and November 2003 VA medical record.

In November 2004 the RO requested the morning reports of the 
248th Signal Detachment be reviewed for persons who were 
wounded or killed in action in December 1969.  The January 
2005 response indicates the morning reports did not contains 
any references to the incident or the individual.  Based on 
the November 2004 request, it is unclear from the response 
whether the morning reports were reviewed solely for wounded 
and killed personnel or whether the morning reports were also 
reviewed for a rocket attack.  As such, another request to 
review the morning reports should be done prior to appellate 
review.  The morning reports from July and August 1969 of the 
57th Signal Company should also be reviewed to determine 
whether military personnel were ordered to attend a civilian 
funeral, as alleged by the veteran.  The veteran's personnel 
records also indicate that he received an Army Commendation 
Medal on January 3, 1970.  Efforts should be made to 
determine for what meritorious achievement or service this 
medal was given as this may provide objective verification of 
the veteran's alleged stressors.

Additional VCAA notice should be issued to the veteran.  
Specifically, he should be informed of the criteria for a 
potential disability rating and a potential effective date.  
He should also be requested to submit any evidence in his 
possession, to include any lay statements in support of his 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice in accordance with 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, and any other applicable legal 
precedent for the veteran's PTSD service 
connection claim.  The veteran must be 
specifically informed of potential 
effective date and rating criteria.  
Advise the veteran that he should submit 
copies of any evidence relevant to the 
claims that he has in his possession, to 
include lay statements.

2.  Contact the National Personnel Records 
Center, or any other appropriate agency, 
and request a narrative citation for the 
Army Commendation Medal to which the 
veteran is shown to have been awarded on 
January 3, 1970.  If such records can not 
be found, ask for specific confirmation of 
that fact.

3.  Request from the appropriate agency 
the verification, from morning reports or 
other similar documentation, from the 57th 
Signal Company of whether military 
personnel, Captain O'Shea and Sgt. Sprole, 
were required to attend a funeral for a 
civilian female in July/August 1969 as 
well as verification from morning reports, 
or other similar documentation, from the 
248th Signal Detachment that Tan Son Nhut 
Air Base came under enemy rocket attack in 
December 1969.  

4. If any of the veteran's alleged 
stressors are corroborated, schedule the 
veteran for a VA PTSD examination to 
determine whether he currently meets the 
diagnostic criteria for PTSD in compliance 
with the DSM-IV, and if so, whether such a 
diagnosis is linked to a confirmed 
stressor.  If any medical opinion cannot 
be given on a medical scientific basis, 
and without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

5.  Readjudicate the veteran's PTSD claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


